EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judith Szepesi (Reg. No. 39,393) on June 27, 2022.
The application has been amended as follows: 

claim 1, line 6, inserted before “results”, -- the --;
claim 4, line 4, deleted “estimation”, inserted, -- test analysis --;
claim 7, line 2, deleted “combinations”, inserted before “are”, -- power for the plurality of orderings --;
claim 10, line 7, inserted before “results”, -- the --;
claim 15, cancelled;
claim 16, line 1, 
deleted “15”, inserted after “claim”, -- 10 --;
deleted “combinations”, inserted before “are”, -- power for the plurality of orderings --;
claim 18, 
line 11, inserted before “results”, -- the --;
line 14, deleted “power calculated for”;
line 15, 
deleted “each”;
deleted “vector”;
inserted after “test” (first instance), -- vectors --. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov